—Order, Supreme Court, New York County (Carol Huff, J.), entered October 10, 1997, which granted plaintiff’s motion to set aside the jury verdict in plaintiffs favor in the amount of $9,000 and directed a new trial, unanimously affirmed, without costs.
The trial court’s determination to set aside the verdict and to order a new trial constituted a proper and, indeed, prudent exercise of its discretionary authority pursuant to CPLR 4404, especially in light of the clear inadequacy of the verdict where the jury found a 35-year permanent disability. We have considered the parties’ remaining arguments for affirmative relief and find them to be unavailing. Concur — Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.